DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of side plates in claims 7 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0001] must be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 11 are indefinite because it is not clear what the word “generally” is intended to encompass. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013096783, hereinafter WO’783.
WO’783 discloses in fig.7 a material reducing machine comprising: a rotary reducing drum 114 being rotatable about an axis of rotation 116, the rotary reducing drum 114 defining a reducing boundary 139 that extends at least partially around the axis of rotation 116; an infeed conveyor 113 for transporting material to a front portion of the rotary reducing drum, the infeed conveyor defining a conveyer plane, the rotary reducing drum being configured to rotate in a direction with the front portion moving downward toward the infeed conveyor; a mill box (fig.7} at least partially surrounding the rotary reducing drum, the mill box including: a mill box lid (148,224) mounted above the rotary reducing drum, the mill box lid having an inlet edge positioned above a rear portion of the rotary reducing drum (uppermost edge of 138) and an outlet edge positioned above the front portion of the rotary reducing drum (an edge adjacent a compression roller 220, the edge being located on the end of the circumferential wall facing the rotor 174, the circumferential wall being mounted on an inner side of 2 pivot arm 224}, wherein the mill box lid extends away from the reducing boundary when extending from the inlet edge to the outlet edge in an arcuate path toward a feed table (fig.7}, wherein the outlet edge is positioned above an uppermost edge of the rotary reducing drum (fig.7), and an infeed opening configured to receive material from the infeed conveyor, the infeed opening having an upper opening boundary defined by the 
Note that this is the same rejection provided by the applicant in the international search report filed on 7/7/20.

Claims 1-4, 8-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Bonner (US 2004/0135018) or Verhocf et al (6,978,955).
Verhocf et al discloses in Figs. 1-3, a material reducing machine 150 comprising: a rotary reducing drum 160 being rotatable about an axis 162 of rotation, the rotary reducing drum 160 defining a reducing boundary that extends at least partially around the axis of rotation; an infeed conveyor 116 for transporting material to a front portion of the rotary reducing drum 160, the infeed conveyor defining a conveyor plane (top surface), the rotary reducing drum being configured to rotate in a direction with the front portion moving downward toward the infeed conveyor; a mill box 150 at least partially surrounding the rotary reducing drum 160, the mill box including: a mill box lid 170 mounted generally above the rotary reducing drum, the mill box lid having an inlet edge (below where pivot 178 is located) positioned above a rear portion of the rotary reducing drum and an outlet edge 171 positioned above the front portion of the rotary reducing drum, wherein the mill box lid 170 extends away from the reducing boundary when extending from the inlet edge to the outlet edge in an arcuate path 172 toward a feed table, wherein the outlet edge is positioned above an uppermost edge of the rotary reducing drum; and an infeed opening (Fig. 3) configured to receive material from the infeed conveyor, the infeed opening having an upper opening boundary defined by the outlet edge of the mill box lid and an anvil 182.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over either Bonner or Verhocf et al.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in either Bonner or Verhocf et al. Examiner notes that the applicant has not recited any criticality to suggest that providing the lid with plurality of plates or breaker bar within the invention produces an unexpected result. Optimization as it relates to design essential components is not patentable - unless criticality for the arrangement is recited - and is considered obvious and within the skill of one working in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid to include plurality of plates or breaker bar since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a material reducing machine with a rotary reducing drum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725